Title: James Madison to A Friend of Union & State Rights [Alexander Rives], 1 January 1833
From: Madison, James
To: Rives, Alexander


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                            Confidential
                        
                        I have rec. the letter signed "A friend of Union & State rights" inclosing two printed Essays under
                            the same signature.
                        It is not usual to answer communications without the proper names to them. But the ability & motives
                            disclosed in the Essays induce me to say in compliance with the wish expressed, that I do not consider the proceedings of
                            Virginia in 98-99 as countenancing the doctrine that a State may at will secede from its
                            constitutional compact with the other States. A rightful secession requires the consent of the others, or an abuse of the
                            compact, absolving the seceding party from the obligations imposed by it
                        In order to understand the reasoning on one side of a question it is necessary to keep in view the precise
                            state of the question, and the positions and arguments on the other side. This is particularly necessary in questions
                            arising under our novel & compound System, of Govt and much error and confusion have grown out of a neglect of this
                            precaution.
                        The case of the Alien & Sedition acts was a question between the Govt. of the U. S. and the
                            Constituent Body; Virga. making an appeal to the latter agst. the assumption of power by the former.
                        The case of a claim in a State to secede from its union with the others, resolves itself into question among
                            the States themselves as parties to a Compact
                        In the former case it was asserted agst. Virga. that the States had no right to interpose a legislative
                            declarations of opinion, on a Constitutional point; nor a right to interpose at all agst. a decision of the Supreme Court
                            of the U. S. which was to be regarded as a Tribunal from which there could be no appeal.
                        The object of Virga. was to vindicate legislative declarations of opinion, to designate the several
                            constitutional modes of interposition by the States agst. abuses of power; and to establish the ultimate authority of the
                            States as parties to & members of the Constitution, to interpose agst. the decisions of the Judicial as well as
                            other branches, of the Govt: the authority of the Judicial being in no sense ultimate out of the purview & forms
                            of the Constitution.
                        Much use has been made of the term "respective" in the 3d. Resolution of Virga. which asserts the right of the
                            States in cases of sufficient magnitude to interpose for maintaining within their respective limits the authorities &c
                            appertaining to them; the term "respective" being construed to mean a constitutional right in each State separately to
                            decide on & to resist by force encroachments within its limits. But, to say nothing of the distinction between
                            ordinary & extreme cases, it is observable in this as in other instances throughout the Resolutions, the plural
                            number "States", is used in referring to them; that a concurrence & co-operation of all might well be
                            contemplated, in interpositions for effecting the objects within each; and that the language of the closing Resolution
                            corresponds with this view of the 3d. The course of reasoning in the Report on the Resolutions required the distinction
                            between a State & States It surely does not follow from the
                            fact, of the States or rather people embodied in them, having as parties to the compact, no tribunal above them, that in
                            controverted meanings of the Compact, a minority of the parties can rightfully decide against the majority; still less
                            that a single party can decide against the rest, and as little that it can at will withdraw
                            itself altogether, from a compact with the rest
                        The characteristic distinction between free Govts. and Govts. not free is that the former are founded on
                            compact, not between the Govt & those for whom it acts, but among the parties creating the Govt. Each of these
                            being equal, neither can have more right to say that the compact has been violated and dissolved, than every other has to
                            deny the fact, and to insist on the execution of the bargain An inference from the doctrine that a single State has a
                            right to secede, at its will from the rest is that the rest wd. have an equal right to secede from it, in other words to
                            turn it, against its will out of its Union with them. Such a doctrine would not, till of late, have been palatable any
                            where, and no where less so than where it is now most contended for.
                        A careless view of the subject might find an analogy between State secession, and personal individual
                            expatriation. But the distinction is obvious and essential. Even in the latter case, whether regarded as a right impliedly
                            reserved in the original Social compact, or as a reasonable indulgence, it is not exempt from certain condition It
                            must be used without injustice or injury to the Community from which the expatriating party separates himself. Assuredly
                            he could not withdraw his portion of territory from the common domain. In the case of a State seceding from the Union its
                            domain would be dismembered, & other consequences  brought on not less obvious than pernicious.
                        I ought not to omit my regret, that in the remark on Mr Jefferson & myself, the names had not been
                            transposed
                        Having many reasons for marking this letter Confidential I must request that its
                            publicity may not be permitted in any mode or thro’ any channel. Among the reasons is the risk of misapprehensions or
                            misconstructions, so common without more attention & more development, than I could conveniently bestow on what is
                            said.
                        
                            
                                J. M
                            
                        
                    Wishing to be assured that the letter has not miscarried, a single line, acknowledging its receipt will be
                            acceptable.